



COURT OF APPEAL FOR ONTARIO

CITATION: Bimman v. Neiman, 2017 ONCA 338

DATE: 20170426

DOCKET: C61412

Juriansz, Brown and Miller JJ.A.

BETWEEN

Alexander Bimman and 2182474 Ontario Inc.

Plaintiffs (Appellants/

Respondents by way of cross-appeal)

and

Arkadi Neiman, Corayana Enterprises Limited,
    1050828 Ontario Ltd., Canadian Investment & Consulting Central Corporation,
    Larwest Canada (Caribbean) Inc., 2182158 Ontario Ltd., 1765350 Ontario Inc.,
    1771636 Ontario Ltd., Edward Poberezkin, Victor Itkine, Roman Shmulik, Alex Glozman
    and Corayana Services Ltd.

Defendants (Respondents/

Appellants by way of cross-appeal)

Igor Ellyn, Q.C. and Evelyn S. Perez-Youssoufian, for
    the appellants/respondents by way of cross-appeal

David A. Shiller and J. Thomas Curry, for the respondents/appellants
    by way of cross-appeal

Heard: February 27-28, 2017

On appeal from the judgment of Justice Arthur M. Gans of
    the Superior Court of Justice, dated April 16, 2015, with reasons reported at
    2015 ONSC 2313.

COSTS ENDORSEMENT

[1]

We
    have reviewed the parties' cost submissions. In light of the success of the
    respondents on the appeal and cross-appeal, they are entitled to some costs,
    which we fix in the amount of $40,000, inclusive of all disbursements and HST.

[2]

On the consent of the parties, the
    Judgment is varied in two respects: (i) para. 5 is varied by replacing
    $864,007.15 with $848,410.42; and (ii) para. 7 is varied by replacing
    $22,391.66 with $21,858.73.

R.G. Juriansz J.A.

David Brown J.A.

B.W. Miller J.A.


